
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 177
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Markey of
			 Massachusetts (for himself, Mr. Smith of
			 New Jersey, Mr. Delahunt,
			 Mr. Blumenauer,
			 Mr. Grijalva, and
			 Ms. Shea-Porter) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives concerning membership of the United States in the International
		  Renewable Energy Agency.
	
	
		Whereas global warming, depletion of natural resources,
			 population growth, increasing energy demand, rising energy prices, and unequal
			 distribution of energy sources are contributing to the urgent need to transform
			 the energy sector from one which primarily relies on fossil fuels to one that
			 uses renewable energies and energy efficient technologies;
		Whereas the potential of renewable energy is vast and its
			 current use is limited due to obstacles that include difficult permitting
			 procedures, import tariffs and technical barriers, insecure financing of
			 renewable energy projects, and insufficient awareness of the opportunities of
			 renewable energy;
		Whereas foreign oil dependence harms the United States
			 economy and consumers, entangles the military in foreign conflicts, endangers
			 public health and the environment through the threat of global warming, and is
			 estimated to have directly cost the United States $7,000,000,000,000 (in
			 constant 2000 dollars) from 1970 to 2005;
		Whereas expanding the availability and generating capacity
			 of renewable energy to markets around the world will increase economic
			 opportunity, drive technological innovation, enhance regional and global
			 security, raise living standards, and reduce global warming pollution;
		Whereas global energy demand will continue to rise as
			 countries experience economic expansion and industrialization and world
			 population grows to an anticipated level of 9 billion by 2050;
		Whereas at least $20,000,000,000,000 of investment in
			 energy generation and infrastructure will be needed worldwide in order to meet
			 the world’s energy needs in 2030 (in constant 2005 dollars);
		Whereas energy generation and infrastructure takes many
			 decades to turn over, making near-term energy investment decisions instrumental
			 to long-term energy, climate, and economic security;
		Whereas the institutional support for renewable energy
			 technology needs to be strengthened to match its growing level of importance to
			 the United States and the world;
		Whereas the International Atomic Energy Agency (IAEA) and
			 the International Energy Agency (IEA) were formed to address the unique
			 problems and geopolitical dynamics associated with nuclear energy and
			 petroleum, respectively;
		Whereas under the guidance and oversight of the IAEA,
			 nuclear power has grown from supplying almost none of the world’s electricity
			 at the IAEA’s founding in 1957 to 15 percent in 2006;
		Whereas since the founding of the IEA, created as an
			 autonomous agency linked with the Organization for Economic Co-operation and
			 Development (OECD) during the 1973–1974 Arab oil embargo to guard against
			 severe future oil supply disruptions and help its 28 industrialized
			 oil-consuming member countries counterbalance the growing power of the
			 Organization of Petroleum Exporting Countries, global oil consumption has grown
			 55 percent;
		Whereas in 2004, carbon dioxide emissions from OECD
			 countries were surpassed for the first time by emissions from non-OECD
			 countries, and carbon dioxide emissions from developing countries are projected
			 to account for over 75 percent of global emissions growth by 2030;
		Whereas encouraging growth of renewable energy in
			 developing countries reduces the extent and likelihood that these economies
			 will follow a carbon-intensive, fossil energy development path;
		Whereas the International Renewable Energy Agency (IRENA)
			 is the first international organization to focus solely on renewable energy and
			 include a broad constituency of industrialized and developing countries;
		Whereas renewable energy is proving to be a major economic
			 driver and source of growth, with more than $100,000,000,000 invested worldwide
			 in new renewable energy capacity, manufacturing plants, and research and
			 development in 2007, and with revenue growth for companies in the solar
			 photovoltaic, wind, biofuels, and fuel cell industries growing to
			 $77,300,000,000 in 2007, up 40 percent from 2006;
		Whereas small hydro, modern biomass (which excludes
			 small-scale combustion of fuel wood, charcoal, plant waste, and animal dung),
			 wind, solar, geothermal, and biofuels make up just 2.4 percent of world energy
			 supply;
		Whereas the Intergovernmental Panel on Climate Change has
			 stated that to stabilize greenhouse gases at carbon dioxide equivalent
			 concentrations of roughly 450–500 parts per million—where global temperature
			 rise could be limited to 3.6 to 4.3 degrees Fahrenheit and sea-level rise due
			 to thermal expansion limited to 4.6 feet—global emissions would need to peak by
			 2015 and decline to as little as 15 percent of 2000 levels by the year
			 2050;
		Whereas in the United States and most countries, global
			 warming costs are not currently paid by the polluters of greenhouse gases—a
			 failure of competitive markets which leads to the overuse of carbon-emitting
			 energy and the under-production of carbon-free energy;
		Whereas in the United States alone, over a billion tons of
			 greenhouse gas emissions could be eliminated each year at a profit through
			 energy efficiency measures by 2030, avoiding the construction of hundreds of
			 power plants;
		Whereas renewable energy tends to have higher up-front
			 construction costs and low or zero fuel costs and fossil energy has an opposite
			 cost structure, resulting in a higher number of jobs per unit of energy
			 generated from renewable energy than conventional fossil fuels;
		Whereas IRENA aims to promote a rapid transition towards
			 the widespread and sustainable use of renewable energy on a global scale by
			 bringing together stakeholders from the energy industry, academia, government,
			 and non-governmental institutions, and in cooperation with existing
			 organizations and networks already engaged in similar missions, to provide
			 consultative support to member countries, help improve regulatory frameworks
			 and capacity, and facilitate access to best practices, effective financial
			 mechanisms, technological expertise, and data on renewable energy and resource
			 potential;
		Whereas 75 countries signed the International Renewable
			 Energy Agency Statute on January 26, 2009, in Bonn, Germany, thereby founding
			 the agency; and
		Whereas the United States may still become a founding
			 IRENA member country, eligible to nominate a Director General and bid to host
			 the IRENA headquarters on United States territory, if it signs the founding
			 statute by April 30, 2009: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States, as soon as practicable, should seek to
			 join the International Renewable Energy Agency.
		
